DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2010/0014044 A1).
In regard to claim 1, Chu et al. discloses a display panel, comprising (see e.g. Figures 7-9): 
a first substrate 50; 
a second substrate 92 opposite to the first substrate 50 (see e.g. Figure 8 and paragraph [0022]); and 
a color resist layer 74, 78, 80 disposed on the first substrate 50; 
74, 78, 80, the resistances are divided into first color resistances, second color resistances, third color resistances, and connecting color resistances (see e.g. Figures 7 and 9 and note that the connecting portion are at least portions overlapping 62); 
wherein supporting structures 88, 90, 90’ are disposed on the first substrate 50; 
the supporting structures 88, 90, 90’ comprises at least one first supporting structure 90, 90’ and at least one second supporting structure 88; 
a height of the first supporting structure 90, 90’ is greater than a height of the second supporting structure 88; 
wherein the first color resistances are connected to each other by the connecting color resistances (see e.g. annotated Figure 9); and 
the first supporting structures 90, 90’ are disposed on the connecting color resistances; and 	
the second supporting structures 88 are disposed between adjacent second color resistances or between adjacent third color resistances (the supporting structures will be at least disposed between non-directly adjacent resistances, i.e. at least between third color resistance in the pixel of Figure 9 and third color resistance in next pixel).
In regard to claim 2, Chu et al. discloses the limitations as applied to claim 1 above, and
wherein width of the connecting color resistances is less than width of the first color resistances (see e.g. annotated Figure 9).
In regard to claim 4, Chu et al. discloses the limitations as applied to claim 1 above, and 
wherein color of the connecting color resistances is a same as color of the first color resistances (see e.g. annotated Figure 9).
In regard to claim 5, Chu et al. discloses the limitations as applied to claim 1 above, and
wherein the second color resistances are connected to each other by the connecting color resistances (see e.g. Figure 9); and 
the first supporting structures 90, 90’ are disposed on the connecting color resistances in the first color resistances or in the second color resistance; and 
the second supporting structures 88 are disposed between adjacent third color resistances.
In regard to claim 5, Chu et al. discloses the limitations as applied to claim 1 above, and
wherein the second color resistances are connected to each other by the connecting color resistances (see e.g. Figure 9); and 
the first supporting structures 90, 90’ are disposed on the connecting color resistances in the first color resistances and in the second color resistance; and 
the second supporting structures 88 are disposed between adjacent third color resistances.
In regard to claim 9, Chu et al. discloses the limitations as applied to claim 1 above, and 
black matrices 62, wherein the black matrices 62 are disposed between the adjacent color resistances.
In regard to claim 11, Chu et al. discloses the limitations as applied to claim 1 above, and
wherein the first substrate comprises a color film substrate, and the second substrate comprises an array substrate (see e.g. Figure 8 and paragraph [0022]).
In regard to claim 13, Chu et al. discloses a manufacturing method of a display panel, comprising (see e.g. Figures 7-9): 
connecting two adjacent first color resistances through a connecting color resistance (see e.g. annotated Figure 9); 
90, 90’ on the connecting color resistance; and 
disposing second supporting structures 88 between adjacent second color resistances or between adjacent third color resistances (the supporting structures will be at least disposed between non-directly adjacent resistances, i.e. at least between third color resistance in the pixel of Figure 9 and third color resistance in next pixel).
In regard to claim 14, Chu et al. discloses a display device comprising a display panel, wherein the display panel comprises (see e.g. Figures 7-9): 
a first substrate 50; 
a second substrate 92 opposite to the first substrate 50 (see e.g. Figure 8 and paragraph [0022]); and 
a color resist layer 74, 78, 80 disposed on the first substrate 50; 
wherein the color resist layer comprises a plurality of color resistances 74, 78, 80, the resistances are divided into first color resistances, second color resistances, third color resistances, and connecting color resistances (see e.g. Figures 7 and 9 and note that the connecting portion are at least portions overlapping 62); 
wherein supporting structures 88, 90, 90’ are disposed on the first substrate 50; 
the supporting structures 88, 90, 90’ comprises at least one first supporting structure 90, 90’ and at least one second supporting structure 88; 
a height of the first supporting structure 90, 90’ is greater than a height of the second supporting structure 88; 
wherein the first color resistances are connected to each other by the connecting color resistances (see e.g. annotated Figure 9); and 
90, 90’ are disposed on the connecting color resistances; and 	
the second supporting structures 88 are disposed between adjacent second color resistances or between adjacent third color resistances (the supporting structures will be at least disposed between non-directly adjacent resistances, i.e. at least between third color resistance in the pixel of Figure 9 and third color resistance in next pixel).
In regard to claim 15, Chu et al. discloses the limitations as applied to claim 14 above, and
wherein width of the connecting color resistances is less than or equal to the width of the first color resistances (see e.g. annotated Figure 9).
In regard to claim 16, Chu et al. discloses the limitations as applied to claim 14 above, and 
wherein color of the connecting color resistances is a same as color of the first color resistances (see e.g. annotated Figure 9).
In regard to claim 17, Chu et al. discloses the limitations as applied to claim 14 above, and 
wherein the second color resistances are connected to each other by the connecting color resistances (see e.g. Figure 9); and 
the first supporting structures 90, 90’ are disposed on any one or any two the connecting color resistances in the first color resistances or in the second color resistance; and 
the second supporting structures 88 are disposed between adjacent third color resistances.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2010/0014044 A1).
In regard to claim 3, Chu et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein width of the connecting color resistances is equal to width of the first color resistances.
However, one of ordinary skill in the art would recognize utilizing wherein width of the connecting color resistances is equal to width of the first color resistances, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with wherein width of the connecting color resistances is equal to width of the first color resistances.
Doing so would provide a connecting portion that provides a larger base for holding the supporting portions, thus providing a more stable liquid crystal gap.
In regard to claim 12, Chu et al. discloses the limitations as applied to claim 1 above, but fails to disclose

However It would have been obvious to one having ordinary skill in the art to arrange the color resistances to satisfy wherein the first color resistances corresponds to blue color resistances, the second color resistances corresponds to green color resistances, and the third color resistances corresponds to red color resistances, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with wherein the first color resistances corresponds to blue color resistances, the second color resistances corresponds to green color resistances, and the third color resistances corresponds to red color resistances.
Doing so would provide a desired color rendering of the display device as a matter of design choice.

Claims 7, 8, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2010/0014044 A1) in view of Kim et al. (US 2007/0002263 A1).
In regard to claim 7, Chu et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein active switches are disposed on the second substrate, corresponding to positions of the first supporting structures and the second supporting structures; and the active switches protrude toward the second substrate.
(see e.g. Figure 4):
wherein active switches 106 are disposed on the second substrate 142, corresponding to positions of the first supporting structures 124 and the second supporting structures 123; and 
the active switches protrude 106 toward the second substrate 142.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with wherein active switches are disposed on the second substrate, corresponding to positions of the first supporting structures and the second supporting structures; and the active switches protrude toward the second substrate.
Doing so would provide an overlap of components not contributing to the image, thus providing an increased pixel aperture.
In regard to claim 8, Chu et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein sizes of bottom ends of the supporting structures are greater than sizes of top ends of the supporting structures; and sizes of the supporting structures gradually reduce from the bottom ends of the supporting structures to the top ends of the supporting structures.
However, Kim et al. discloses (see e.g. Figure 4):
wherein sizes of bottom ends of the supporting structures 123, 124 are greater than sizes of top ends of the supporting structures 123, 124; and sizes of the supporting structures 123, 124 gradually reduce from the bottom ends of the supporting structures 123, 124 to the top ends of the supporting structures.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide an overlap of components not contributing to the image, thus providing an increased pixel aperture.
In regard to claim 10, Chu et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the black matrices, the supporting structures, and the active switches are on same perpendicular line.
However, Kim et al. discloses (see e.g. Figure 4):
wherein the black matrices 164, the supporting structures 123, 124, and the active switches 106 are on same perpendicular line.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with wherein the black matrices, the supporting structures, and the active switches are on same perpendicular line.
Doing so would provide an overlap of components not contributing to the image, thus providing an increased pixel aperture.
In regard to claim 18, Chu et al. discloses the limitations as applied to claim 14 above, and wherein the second substrate comprises an array substrate (see e.g. Figure 8 and paragraph [0022]).
Chu et al. fails to disclose
 active switches are disposed on the array substrate, corresponding to positions of the first supporting structures and the second supporting structures; and the active switches protrude toward the array substrate.
However, Kim et al. discloses (see e.g. Figure 4):
active switches 106 are disposed on the array substrate 142, corresponding to positions of the first supporting structures 124 and the second supporting structures 123; and the active switches 106 protrude toward the array substrate 142.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kim et al. with active switches are disposed on the array substrate, corresponding to positions of the first supporting structures and the second supporting structures; and the active switches protrude toward the array substrate.
Doing so would provide an overlap of components not contributing to the image, thus providing an increased pixel aperture.
In regard to claim 19, Chu et al. discloses the limitations as applied to claim 14 above, but fails to disclose 
wherein sizes of bottom ends of the supporting structures are greater than sizes of top ends of the supporting structures; and sizes of the supporting structures gradually reduce from the bottom ends of the supporting structures to the top ends of the supporting structures.
However, Kim et al. discloses (see e.g. Figure 4):
wherein sizes of bottom ends of the supporting structures 123, 124 are greater than sizes of top ends of the supporting structures 123, 124; and sizes of the supporting structures 123, 124 gradually reduce from the bottom ends of the supporting structures 123, 124 to the top ends of the supporting structures.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with wherein sizes of bottom ends of the supporting structures are greater than sizes of top ends of the supporting structures; and sizes of the supporting structures gradually reduce from the bottom ends of the supporting structures to the top ends of the supporting structures.
Doing so would provide an overlap of components not contributing to the image, thus providing an increased pixel aperture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2010/0014044 A1) in view of Sawasaki et al. (US 2007/0258025 A1).
In regard to claim 20¸Chu et al. discloses the limitations as applied to claim 14 above, but fails to disclose
a driving circuit.
However, Sawasaki et al. discloses (see e.g. Figure 3):
a driving circuit 28.
Given the teachings of Sawasaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chu et al. with a driving circuit.
Doing so would allow the pixel of the display to be operated in an active matrix mode.

    PNG
    media_image1.png
    603
    811
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871